DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3 and 8-10 are withdrawn in view of the newly discovered reference(s) to Schuck US 1,558,930.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Schuck (US 1558930).
Regarding claim 1, Schuck discloses a fluid directing grooming glove apparatus comprising: a glove body having a glove opening configured to receive a user's hand, the glove body including a dorsal side, a ventral side, a palm portion, a thumb portion, and a set of finger portions (body portion 5, fig. 1); a fluid diverter coupled to the glove body (connecting member 13, pg. 1, ll. 94-95, fig. 1), the fluid diverter having a hose aperture (pg. 1, ll. 94-97,fig. 2) and a plurality of tube apertures (openings for veins 7 and 7’, fig. 1 and 2), each tube aperture being in fluid communication with the hose aperture (fig. 1); a plurality of finger tubes coupled to the glove body (veins 7 and 7’, fig. 1), the finger tubes being attached to, and in fluid communication with, the tube apertures of the fluid diverter (fig. 1), the plurality of finger tubes extending along the dorsal side of the glove body and terminating at a finger distal end of each finger portion (pg. 1, ll. 75-81, fig. 1); and a feed hose coupled to the fluid diverter (supply-pipe 11, fig. 1), the feed hose having a hose distal end attached to, and in fluid communication with, the hose aperture (end attached at union 12, fig. 1), the feed hose having a hose connector coupled to a hose proximal end, the hose connector being configured to attach to, and be in fluid communication with, a vacuum hose or a water hose (pg. 1, ll. 89-93, fig. 1).  
Regarding claim 5, Schuck discloses further comprising the fluid diverter having a cylindrical sleeve portion (ring 16, fig. 2) and a hollow splitter portion perpendicularly coupled to the sleeve portion (neck 15, fig. 2), the sleeve portion extending around the hose aperture to secure the feed hose (pg. 1, ll. 102-104, fig. 2). 
Regarding claim 6, Schuck discloses further comprising the splitter portion having a rounded outer edge conforming to the cylindrical sleeve portion (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuck in view of Hurst (US 5028077).
Regarding claim 7, Schuck discloses the invention substantially as claimed but fails to teach further comprising a faucet adaptor, an adaptor distal end of the faucet adaptor being selectively engageable with the hose connector and an adaptor proximal end having a faucet connector configured to attach to, and be in fluid communication with, a sink faucet. However, Barks teaches a faucet adaptor, an adaptor distal end of the faucet adaptor being selectively engageable with the hose connector and an adaptor proximal end having a faucet connector configured to attach to, and be in fluid communication with, a sink faucet. However, Hurst teaches a faucet adaptor (adaptor 10, col. 4, ll. 3-6), an adaptor distal end of the faucet adaptor being selectively engageable with the hose connector (clinch 22, col. 3, ll. 65-68, fig. 5) and an adaptor proximal end having a faucet connector configured to attach to, and be in fluid communication with, a sink faucet (conical end 12, col. 4, ll. 51-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schuck invention with an adaptor as taught by Hurst to allow the invention to be used indoors or outside and to connect to various types of faucets.
Regarding claim 8, Schuck discloses a fluid directing grooming glove apparatus comprising: a glove body having a glove opening configured to receive a user's hand, the glove body including a dorsal side, a ventral side, a palm portion, a thumb portion, and a set of finger portions (body portion 5, fig. 1); a fluid diverter coupled to the glove body (connecting member 13, pg. 1, ll. 94-95, fig. 1), the fluid diverter being coupled to the dorsal side adjacent the glove opening (pg. 1, ll. 75-81, fig. 1), the fluid diverter having a hose aperture (pg. 1, ll. 94-97,fig. 2) and a plurality of tube apertures (openings for veins 7 and 7’, fig. 1 and 2), each tube aperture being in fluid communication with the hose aperture (fig. 1); a plurality of finger tubes coupled to the glove body (veins 7 and 7’, fig. 1), the finger tubes being attached to, and in fluid communication with, the tube apertures of the fluid diverter (fig. 1), the plurality of finger tubes extending along the dorsal side of the glove body and terminating at a finger distal end of each finger portion (pg. 1, ll. 75-81, fig. 1); a feed hose coupled to the fluid diverter (supply-pipe 11, fig. 1), the feed hose having a hose distal end attached to, and in fluid communication with, the hose aperture  (end attached at union 12, fig. 1), the feed hose having a hose connector coupled to a hose proximal end, the hose connector being configured to attach to, and be in fluid communication with, a vacuum hose or a water hose; (pg. 1, ll. 89-93, fig. 1) but fails to teach Page 3 of 6a faucet adaptor, an adaptor distal end of the faucet adaptor being selectively engageable with the hose connector and an adaptor proximal end having a faucet connector configured to attach to, and be in fluid communication with, a sink faucet. However, Hurst teaches a faucet adaptor (adaptor 10, col. 4, ll. 3-6), an adaptor distal end of the faucet adaptor being selectively engageable with the hose connector (clinch 22, col. 3, ll. 65-68, fig. 5) and an adaptor proximal end having a faucet connector configured to attach to, and be in fluid communication with, a sink faucet (conical end 12, col. 4, ll. 51-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schuck invention with an adaptor as taught by Hurst to allow the invention to be used indoors or outside and to connect to various types of faucets.
Regarding claim 9, Schuck as modified by Hurst teaches the invention substantially as claimed and Schuck teaches further comprising the fluid diverter having a cylindrical sleeve portion (ring 16, fig. 2) and a hollow splitter portion perpendicularly coupled to the sleeve portion (neck 15, fig. 2), the sleeve portion extending around the hose aperture to secure the feed hose (pg. 1, ll. 102-104, fig. 2). 
Regarding claim 10, Schuck as modified by Hurst teaches the invention substantially as claimed and Schuck teaches further comprising the splitter portion having a rounded outer edge conforming to the cylindrical sleeve portion (fig. 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONY E EVANS/Primary Examiner, Art Unit 3647